Citation Nr: 0714820	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-31 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine with orthopedic 
manifestations.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
with neurologic manifestations of the left lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
with neurologic manifestations of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  In that decision, the RO 
continued a 20 percent disability rating for degenerative 
disc disease L4-5.  The veteran appealed that decision to the 
Board.

During the appeal, in a June 2004 rating decision, the RO 
bifurcated the service-connected  disability of degenerative 
disc disease of the lumbar spine, establishing service 
connection for the following disabilities: (1) degenerative 
disc disease of the lumbar spine with orthopedic 
manifestations, which was assigned a 20 percent rating from 
May 14, 2003; (2) degenerative disc disease of the lumbar 
spine with neurologic manifestations of the left lower 
extremity, which was assigned a 10 percent disability rating 
from May 14, 2003; and (3) degenerative disc disease of the 
lumbar spine with neurologic manifestations of the right 
lower extremity, which was assigned a 10 percent disability 
rating from May 14, 2003.  

The veteran testified at a video-conference hearing in 
October 2005 before the undersigned Veterans Law Judge.  In 
March 2006, the Board remanded the case to the RO for further 
development.



FINDINGS OF FACT

1.  Neither the criteria for evaluating spine disorders, in 
effect when the veteran filed this claim, nor the revised 
criteria that became effective September 23, 2002, or 
effective September 26, 2003, respectively, are more 
favorable to the veteran's claim.

2.  The veteran's service-connected degenerative disc disease 
of the lumbar spine with orthopedic manifestations has likely 
resulted in severe intervertebral disc syndrome with 
recurring attacks with severe limitation of lumbar spine 
motion and related functional loss; and is not productive of 
ankylosis or pronounced intervertebral disc syndrome.

3.  The veteran's service-connected degenerative disc disease 
of the lumbar spine with neurologic manifestations of the 
left lower extremity is manifested by moderate distal 
weakness, impaired gait, decrease in sensory function, and 
absent reflexes; productive of moderate overall impairment. 

4.  The veteran's service-connected degenerative disc disease 
of the lumbar spine with neurologic manifestations of the 
right lower extremity is manifested by moderate distal 
weakness, impaired gait, decrease in sensory function, and 
absent reflexes; productive of moderate overall impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating, but no 
higher, for degenerative disc disease of the lumbar spine 
with orthopedic manifestations have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Code 5293 (effective prior to September 23, 2002), Diagnostic 
Codes 5003, 5292, 5293, 5295 (effective prior to September 
26, 2003), and Diagnostic Codes 5003, 5237, 5243 (2006).

2.  The criteria for a 20 percent disability rating, but no 
higher, for degenerative disc disease of the lumbar spine 
with neurologic manifestations of the left lower extremity, 
are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2006).

3.  The criteria for a 20 percent disability rating, but no 
higher, for degenerative disc disease of the lumbar spine 
with neurologic manifestations of the right lower extremity, 
are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
2001, May 2001, June 2003, January 2005, July 2006, and March 
2007.  In those letters the RO informed the veteran of the 
types of evidence needed in order to substantiate his claim 
on appeal.  The RO has informed the veteran of the types of 
evidence needed to substantiate his claim for a higher 
disability rating.  VA has also in effect informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such a claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Given the grants 
below, any question of appropriate notice pursuant to Dingess 
shall be addressed by RO.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
and post-service medical records, and statements made and 
testimony given in support of the veteran's claim.  In a 
statement received in March 1997, the veteran requested that 
VA ensure that the latest medical evidence from the VA 
Medical Center in Durham, North Carolina are of record.  He 
also noted that he was now on morphine for his pain.  Recent 
VA treatment records in the claims file do reflect that the 
veteran's medications include morphine, beginning with recent 
treatment records in 2005.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

For cases in which entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.   Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran submitted his claim for an increased rating for 
degenerative disc disease L4-5 in June 2002.  That service-
connected disability was at that time rated as 20 percent 
disabling under Diagnostic Code 5010-5295, pursuant to 
criteria for evaluating the orthopedic manifestations of the 
veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  
As noted above, during the appeal the RO granted separate 
ratings for associated neurologic manifestations of the left 
and right lower extremities.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the criteria for rating disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for rating intervertebral disc syndrome.  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for rating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now classified as Diagnostic Code 5243) for 
intervertebral disc syndrome.

The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether a higher initial disability rating is warranted for 
the veteran's service-connected degenerative disc disease of 
the lumbar spine.  The General Counsel for VA has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for the periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the former and 
revised regulations considered for the period after the 
change was made.  See VAOPGCPREC 3-2000.  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, a 40 percent rating was assigned for severe symptoms 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space; or, some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was assigned for symptoms with 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, a 40 percent rating was assigned for severe limitation 
of lumbar spine motion.  A 20 percent rating was assigned for 
moderate limitation of lumbar spine motion.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 60 percent rating was assigned for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent rating was assigned for severe, recurring attacks 
with intermittent relief.  A 20 percent rating was assigned 
for moderate, recurring attacks.  38 C.F.R. § 4.71a.

Under the revised criteria, effective from September 23, 
2002, intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5393, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation is assigned with incapacitating episodes of having 
at total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  See also 38 C.F.R. § 4.71a, The Spine, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2006) (same effect).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episodes is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003), effective September 26, 2003, 
[Diagnostic Code 5393 redesignated as 5243 and codified at 
38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2006) (same effect)].

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic code or codes.

Note (3): If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

Under the revised criteria, effective from September 26, 
2003, disabilities of the spine will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6) 
(2006).

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted if 
the medical evidence shows unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235 to 5243 (2006).

Evaluate any associated objective neurologic abnormalities, 
including, but not limited to bowel or bladder impairment 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  Note that consistent with 
Note (1), in the June 2004 rating decision, the RO assigned 
separate ratings for associated neurologic manifestations of 
the left and right lower extremities.  In the section below 
the Board reviews the evaluation of those two service-
connected disabilities, and as well, considers whether any 
other associated objective neurologic abnormalities may be 
separately evaluated. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V) (2006).

The relevant medical evidence consists of VA and private 
treatment records dated from 2001 through March 2006, and 
reports of VA examinations in July 2003, January 2004, and in 
September and November 2006.  As detailed below, these 
medical records show generally that the residuals of the 
veteran's service-connected degenerative disc disease of the 
lumbar spine with orthopedic manifestations and with 
neurologic manifestations of the right and left lower 
extremities, have worsened over the time period in question, 
requiring increasingly stronger medication for pain.

VA treatment records show that on May 14, 2003 the veteran 
was seen for complaints of bilateral leg radiation of pain.  
At that time the assessment was chronic low back pain with 
neurogenic claudication, and insomnia which was apparently 
due to the pain.  Two days later that month the veteran was 
seen and examined for neurologic symptoms.  At that time, the 
treatment provider made findings of CN 2-12 intact, and 
strength 5/5 throughout.  About one week later that month, 
the veteran was seen with complaints of continued low back 
pain with bilateral hip and upper thigh radiation.

The report of a July 2003 VA examination shows that the 
veteran reported back pain all of the time.  Standing for 
fifteen minutes produced pain or numbness in both thighs to 
the knees.  

On examination, the veteran's posture was normal but he was 
limping.  Orthopedic examination of the lumbar spine showed 
that there was no radiation of pain on movement.  There were 
muscle spasms and tenderness in the paraspinal muscles on 
both sides, and in the middle of the lumbosacral area.  
Straight leg raising was positive on the right and left at 85 
degrees, with pain in the back.  There was no sign of 
radiculopathy.  Ranges of motion of the lumbar spine in 
degrees were found to be as follows (with the examiner's 
noted normal range of motion in parentheses): flexion from 0 
to 95 (0 to 95); extension from 0 to 20 (0 to 35); right and 
left lateral flexions were both from 0 to 30 (0 to 40); right 
and left rotations were both from 0 to 35 (0 to 35).  There 
was slight pain on the last 10 degrees of each of the above 
ranges of motion.  The examiner indicated with respect to 
Deluca, there was pain, fatigue, weakness, lack of endurance, 
but no incoordination.  There was no ankylosis of the spine.  

On neurologic examination, motor function of the lower 
extremities was normal, and muscle power was 5/5 in both 
arms.  Sensory function was not normal.  There was numbness 
on an area of the anterior portion of each side, which 
covered an area of about 10 cm wide and 23 m long.  The 
veteran had no reflexes in his lower legs. 

The report concludes with a diagnosis as follows: 
Degenerative disc disease of L4.  Subjectively, the veteran 
has pain daily in the back lasting 24 hours, which is worse 
than before.  X-ray and MRI examination reveals that the 
veteran has degeneration of the lumbar spine.  Objectively, 
there is some limitation of movement of the back and slight 
pain on the left with the last 10 degrees of motion.  The 
diagnosis is lumbar spondylosis.

VA treatment records show that the veteran was seen in 
October and November 2003 for treatment with respective 
assessments of (1) chronic low back pain with recent 
exacerbation, and (2) severe exacerbation of chronic lower 
back pain.

The report of a January 2004 VA examination shows that the 
veteran reported complaints of constant back pain, numbness 
and tingling in both thighs, especially on the anterior 
lateral areas, and pain that is exacerbated by standing or 
walking and is sometimes intense.  The pain sometimes travels 
from the back into the thighs, and he has loss of hair in the 
same area of the thighs as the numbness.  

On orthopedic examination, the veteran ambulated with a 
slight limp and tilt to the right.  He reported that he uses 
a cane sometimes but at the examination he had no assistive 
device.  On examination of the hips, the general appearance 
was normal.  On examination of the thoracolumbar spine, there 
was no apparent radiation of pain on movement, and no 
evidence of muscle spasm.  There was tenderness on palpation 
in the lumbosacral area.  Straight leg raising was negative 
on the right and positive on the left.  

Ranges of motion of the lumbar spine in degrees were found to 
be as follows: flexion of 90, with increased pain at 85; 
extension of 30, with increased pain at about 25; right 
lateral flexion of 30 with no pain; left lateral flexion of 
25 with pain beginning at about 20; right rotation of 45; and 
left rotation of 45, with increased pain throughout the range 
of motion.  The examiner commented that it appears that pain 
and weakness contributed to the decreased range of motion; 
and that fatigue, lack of endurance, and incoordination do 
not seem to be factors in the loss of range of motion.  

On neurologic examination of the lower extremities, motor 
function was normal at 5/5; sensory function to pinprick and 
light touch was normal; there was evidence of loss of hair on 
the anterior lateral aspects of both thighs; and knee jerk 
was 2+ bilaterally.  The report contains a diagnosis of 
chronic lower back condition, degenerative disk disease, and 
scoliosis.  The examiner provided an opinion linking the 
veteran's neurologic condition of the lower extremities to 
the service-connected degenerative disc disease of the lumbar 
spine.

The report of a VA MRI examination of the lumbar spine in 
September 2005 contains an impression of (1) multi level 
degenerative disk disease; mild canal stenosis at L5-S1 and 
L3-4 with moderate canal stenosis at L4-5; and (2) bilateral 
neural foraminal narrowing at L4-5 and L5-S1 that is greater 
on the right than on the left.

VA treatment records show that in October 2005, the veteran 
was started on Morphine Sulfate to treat constantly achy pain 
with occasional sharp pains along with numbness/tingling 
radiating down the thighs.  At that time the veteran reported 
that there was no bowel or bladder incontinence.

The report of a September 2006 VA examination shows that the 
veteran had not had any back surgery.  He reported complaints 
of low back pain and coccygeal pain, some lower extremity 
weakness, and numbness across his thighs.  He had problems 
with his back and legs while walking.  He had a progressive 
lower extremity weakness and decrease in distance he was able 
to walk.  

The report contains findings that on examination, the veteran 
had a full range of motion of his back.  The report 
continues, however, to state that the veteran had moderate 
limitation in side to side bending of the lumbar spine; 
moderate lumbar kyphosis when standing; and marked limitation 
of his foreword bending; and that he cannot come to an 
extended position beyond his neutral stance.

On neurologic examination, the veteran had mild distal 
weakness in his lower extremities on motor examination; with 
quadriceps strength of 5/5, psoas strength of 5/5, 
dorsiflexion of 4/4 and plantar flexion of 3.5/3.5 
(left/right, out of 5).  On sensory testing, he had a patchy 
decrease in sharp sensation in his left thigh but otherwise 
intact.  Reflexes were 1+ in the upper extremities, and in 
the lower extremities.  No pathological reflexes were 
present.  Gait was limited by his distal weakness and forward 
posture.

The examiner noted that recent lumbar radiographs (May 2006) 
showed severe degenerative joint disease, but relatively 
normal alignment.  On lumbar MRI examination in April 2006, 
the veteran had severe degenerative joint disease throughout 
the lumbar spine, with disc narrowing at L2/3, L3/4, and 
L4/5, which the examiner found to be age appropriate.  

The examiner concluded that as expected, the examination 
showed that the condition continued to slowly worsen with 
age.  The examiner attributed this to be due to progression 
of the severe lumbar degenerative joint disease, and now 
moderate lower extremity weakness due to the severe stenosis 
as well as walking limitation to less than a block.  The 
examiner opined that the degenerative joint disease is 
clearly leading to decreased lumbar range of motion as well 
as to the progressive neurological manifestations.  The 
examiner opined that all of these appeared slightly worse 
compared to previous examinations, as expected with the 
veteran's age.

In a November 2006 addendum to the September 2006 VA 
examination report, the examiner reported on measurements of 
ranges of motion of the veteran's thoracolumbar spine.  
Forward flexion was from 0 to 90 degrees; extension was from 
0 to 5 degrees; lateral flexion was from 0 to 11 degrees on 
the left, and from 0 to 8 degrees on the right; and lateral 
rotation was from 0 to 26 degrees on the left, and from 0 to 
25 degrees on the right.

In a subsequent November 2006 addendum to the September 2006 
VA examination report, the examiner provided the following 
opinion.  He opined that the veteran clearly had marked 
limitation of movement due to pain and weakness; and noted 
that the veteran had severe, but age-appropriate degenerative 
joint disease.  The facet joints in his lumbar spine 
demonstrate significant degeneration, which literally results 
in decreased range of motion in the lumbar spine.  Facet 
degeneration is also painful and this would also limit the 
veteran's range of motion in the lumbar spine.  The veteran 
also has severe lumbar spinal canal stenosis from age 
appropriate degenerative changes (hypertrophy, ligament 
hypertrophy, disc degeneration.  This stenosis compromises 
appropriate functioning of the lumbar nerves traveling 
through the spinal canal at this point.  This literally 
causes weakness in the lower extremities and limits mobility, 
especially after walking a short distance.  

The examiner stated that this condition is neurogenic 
claudication and is manifested as difficulty maintaining 
ambulation after walking; and could easily be seen as 
fatigability in the legs.  The veteran's back and leg pain is 
exacerbated by activity because of these degenerative 
processes.  This process is not episodic, but is chronic and 
gradually worsening in nature.  The veteran's clinical signs 
and symptoms will similarly worsen with time.

A.  Degenerative Disc Disease of the Lumbar Spine-Orthopedic 
Manifestations

After carefully reviewing the record, the Board finds that 
the criteria for a 40 percent disability rating under the old 
version of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (criteria 
for evaluating intervertebral disc disease) have been met for 
the service-connected degenerative disc disease of the lumbar 
spine with orthopedic manifestations.  The criteria for that 
rating are met as the evidence shows that the veteran's 
disability picture due to that disability is productive of 
severely disabling symptoms with recurring attacks and 
intermittent relief.  The record also shows that this 
disability would warrant a 40 percent rating under the old 
version of 38 C.F.R. § 4.71a, Diagnostic Code 5292, for 
severe limitation of lumbar spine motion.

Initially, the Board notes that the record shows the 
veteran's low back condition was severe to an extent 
requiring increased medication in attempts to alleviate 
complaints of severe chronic low back pain and radicular 
pain.  In this connection, the Board notes here that 
neurologic manifestations of the lower extremities are 
addressed in the section below.  Treatment and VA examination 
records through 2006 show continued complaints of constant 
sharp back pain with flare-ups, and progressively worsening 
symptoms due to severe lumbar degenerative joint disease.   

The record contains objective findings of significant 
symptoms including substantial restrictions in the ranges of 
motion of the spine.  Most recently, lumbar ranges of motion 
included extension limited to 5 degrees, representing a range 
that is only 17 percent of normal; lateral flexion of 11 and 
8 degrees on the left and right, which is, respectively, only 
37 and 27 percent of normal.  These ranges of motion are 
productive of severe limitation of motion of the lumbar 
spine.

The most recent medical evidence addressing the low back 
condition is contained in the November 2006 addendum 
discussed above.  In it, the examiner opined that the veteran 
had marked limitation of movement due to pain and weakness, 
and that the veteran had severe degenerative joint disease.

The veteran testified at his October 2005 hearing before the 
undersigned that he had constant and increasingly worse pain 
in the lower back, with radiation into both legs of pain, 
with tingling, and numbness.  He testified that the pain 
prevents him from sleeping in his bed at night and he must 
sleep in a recliner but never gets over four or five hours of 
sleep.  He takes various medications.

Based on the foregoing, it is the Board's judgment that the 
findings are sufficient to warrant the assignment of a 40 
percent rating under Diagnostic Code 5293 (2002) for severe 
impairment with recurring attacks and intermittent relief.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995).

The Board does not find, however, that the veteran is 
entitled to a disability rating in excess of 40 percent under 
the former version of Diagnostic Code 5293.  There is some 
small evidence of spasm.  Although there is some evidence of 
absent ankle jerk, that  neurological finding is attributable 
to the symptomatology associated with the separately service-
connected degenerative disc disease of the lumbar spine with 
neurologic manifestations of the left and right lower 
extremities.  Those manifestations are addressed in the 
section below.  

In light of the evidence above, the Board finds that, under 
the former Diagnostic Code 5293, the veteran has not 
exhibited any persistent symptoms compatible with more than 
severe intervertebral disc syndrome. This is consistent with 
the 40 percent disability evaluation granted here.

With respect to the revised Diagnostic Code 5293, the 
evidence does not show that the veteran experiences 
incapacitating episodes having a total duration of at least 6 
weeks during the previous 12 months.  Thus, the veteran does 
not meet the criteria under revised Code 5293 for a 60 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective September 23, 2002).

Moreover, a rating higher than 40 percent is not assignable 
under any other potentially applicable schedular criteria, 
even when functional loss due to pain is considered.  
Lumbosacral strain is not shown.  Moreover, though there is 
significant limitation of motion, the maximum schedular 
rating assignable for limited motion is 40 percent, and no 
higher evaluation is assignable on the basis of pain, alone. 
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (where "the 
appellant is already receiving the maximum disability rating" 
for limitation of motion, consideration of the provisions of 
DeLuca, 8 Vet. App. at 202 (functional impairment due to pain 
must be equated to loss of motion) is not required); see also 
VAOPGCPREC 36-97 (Dec. 12, 1997).

Although a higher evaluation is assignable for ankylosis and 
for a fractured vertebrae, neither condition is shown in this 
case.  See Diagnostic Codes 5285 to 5295 (pre-September 26, 
2003) and Diagnostic Codes 5235 to 5242 (effective September 
26, 2003).

Additionally, the veteran cannot be rated separately under 
Diagnostic Code 5293 (or 5243 (new version number)) and under 
the Diagnostic Code for rating limitation of motion of the 
lumbar spine ((5292 (old version) and 5242 (new version)).  
These two sets of codes each contemplate limitation of motion 
and therefore a separate rating under both is not allowed.  
See 38 C.F.R. §§ 4.14, 4.71, Diagnostic Codes 5290, 5292, 
5293; VAOPGCPREC 36-97; see also Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The Board has also considered the presence of any chronic 
neurological manifestations that would allow for a separate 
disability rating.  As noted above, the service-connected 
degenerative disc disease of the lumbar spine with neurologic 
manifestations of the right and left lower extremities are 
considered in the section below.  Besides that, however, as 
reflected in the VA examination reports discussed above, 
there is no objective evidence of other separate neurologic 
abnormalities such as bowel or bladder impairment, or 
erectile dysfunction.  Except for neurologic manifestations 
of the right and left lower extremities, the veteran's 
disability has not progressed to the point where it 
interferes with his neurological functioning otherwise.  

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 40 percent disability rating, but no higher, 
for the veteran's service-connected degenerative disc disease 
of the lumbar spine with orthopedic manifestations.  See 38 
U.S.C.A. § 5107(b) (West 2002).




B.  Degenerative Disc Disease of the Lumbar Spine-Neurologic 
Manifestations of the Left and Right Lower extremities

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2006).  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  See 38 C.F.R. § 4.124a, Diseases of 
the Peripheral Nerves.

The most recent evidence shows that during VA neurologic 
examination in September 2006, the veteran had mild distal 
weakness in his lower extremities.  On sensory testing, he 
had a patchy decrease in sharp sensory function in his left 
thigh but otherwise was intact.  The veteran's gait was 
limited in part by distal weakness.  The examiner noted that 
the veteran now had moderate lower extremity weakness due to 
the severe stenosis, and the veteran was limited to walking 
less than one block.  The examiner also opined that the 
degenerative joint disease was clearly leading to progressive 
neurological manifestations, by which he was referring to the 
lower extremities' impairment.  

In the November 2006 addendum, the VA examiner opined that 
the severe lumbar spinal canal stenosis caused weakness in 
the lower extremities and limits mobility, especially after 
walking a short distance.  The examiner identified this 
condition as neurogenic claudication, and opined that the 
neurogenic claudication was manifested as difficulty 
maintaining ambulation after walking.  The examiner opined 
that this process was chronic and gradually worsening.

In this case, on resolving all reasonable doubt in the 
veteran's favor, the Board finds that the service-connected 
degenerative disc disease of the lumbar spine with neurologic 
manifestations of the left lower extremity, is productive of 
moderate incomplete paralysis, which thereby warrants a 20 
percent disability rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Similarly, the Board finds that the 
service-connected degenerative disc disease of the lumbar 
spine with neurologic manifestations of the right lower 
extremity, is productive of moderate incomplete paralysis, 
which thereby warrants a 20 percent disability rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

There is no evidence that the involvement for either lower 
extremity has been shown to be productive of more than 
moderate impairment so as to warrant a disability rating in 
excess of 20 percent for each lower extremity neurologic 
manifestations.  None of the medical records contain opinions 
or characterizations that the degenerative disc disease of 
the lumbar spine with neurologic manifestations of the left 
or right lower extremities are productive of moderately 
severe symptoms-although the conditions have been associated 
with the lumbar spine disability which has been described as 
severe.  Nevertheless, the associated neurologic 
manifestations of the left and right lower extremities have 
at most been described as including moderate lower extremity 
weakness, and other symptoms such as decrease in sharp 
sensory function and absent reflex.  

Therefore, based on the foregoing, the condition of each 
service-connected neurologic manifestation of the right and 
left lower extremity does not warrant a rating in excess of 
20 percent as there is no showing that there is more than 
moderate disability.

C.  Conclusions

After a review of the record, the Board finds that the 
preponderance of the evidence is against the conclusion that 
a rating in excess of that granted herein is warranted.

Lastly, the Board finds that there is no showing that the 
service-connected disabilities addressed here have reflected 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no evidence 
that the veteran's low back orthopedic manifestations and/or 
neurologic manifestations of the left and right lower 
extremities would result in marked interference with 
employment (beyond that contemplated in the substantial 
evaluations assigned).  There also is no evidence that the 
disabilities warrant frequent periods of hospitalization, or 
that the disability otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the procedures for assigning a higher evaluation under 38 
C.F.R. § 3.321(b)(1) are not invoked.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 40 percent rating for degenerative disc disease of the 
lumbar spine with orthopedic manifestations is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.

A 20 percent rating for degenerative disc disease of the 
lumbar spine with neurologic manifestations of the left lower 
extremity is granted, subject to the controlling regulations 
governing the payment of monetary benefits.

A 20 percent rating for degenerative disc disease of the 
lumbar spine with neurologic manifestations of the right 
lower extremity is granted, subject to the controlling 
regulations governing the payment of monetary benefits.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


